


110 HRES 912 EH: Condemning the assassination of former

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 912
		In the House of Representatives, U.
		  S.,
		
			January 16, 2008
		
		RESOLUTION
		Condemning the assassination of former
		  Pakistani Prime Minister Benazir Bhutto and reaffirming the commitment of the
		  United States to assist the people of Pakistan in combating terrorist activity
		  and promoting a free and democratic Pakistan.
	
	
		Whereas on December 27, 2007, former Pakistani Prime
			 Minister Benazir Bhutto was assassinated while departing a peaceful election
			 rally;
		Whereas the attack on Ms. Bhutto also killed some 20 other
			 innocent bystanders and fellow Muslims;
		Whereas Ms. Bhutto had returned to Pakistan in October
			 2007 after 8 years of self-imposed exile for the stated purpose of bringing
			 democracy and the voice of moderation back to Pakistan;
		Whereas Pakistan has struggled historically in its path
			 toward a secure and stable democracy, having been ruled by unelected leaders
			 for 34 out of 60 years of Pakistan’s history;
		Whereas Pakistan has been plagued by over 40 suicide
			 attacks, claiming over 700 lives in 2007;
		Whereas the Federally Administered Tribal Areas in
			 Pakistan are being used by al Qaeda, the Taliban, and other terrorist and
			 extremist elements to regroup, retrain, and recruit for future attacks in
			 Afghanistan and Pakistan;
		Whereas Pakistan is a nuclear-armed nation, adding another
			 level of complexity to Pakistan’s deteriorating security situation and raising
			 the specter of nuclear arms falling into the hands of extremists in the
			 future;
		Whereas the international community has a vital interest
			 in supporting a free, stable, and secure Pakistan so as to stem the rise of
			 extremism in the region, prevent global acts of terrorism originating in
			 Pakistan, and support the movement toward stable political institutions and
			 democratic values and the rule of law;
		Whereas in the past 5 years, the United States has
			 provided over $5,000,000,000 in assistance to Pakistan and an additional
			 $5,000,000,000 to reimburse Pakistan for its expenses incurred in combating
			 terrorism;
		Whereas a significant portion of United States assistance
			 and reimbursements have gone to support Pakistani military operations in the
			 Pakistan-Afghanistan border region, counterterrorism operations in the
			 Federally Administered Tribal Areas in Pakistan and to increase Pakistan’s
			 counterterrorism and military capability;
		Whereas there is an acute need for additional assistance
			 from the United States and other countries to support and promote Pakistan’s
			 economic, social, and political development; and
		Whereas the tragic death of Ms. Bhutto creates even
			 greater uncertainty in an unstable region: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the strongest terms the
			 assassination of former Pakistani Prime Minister Benazir Bhutto and expresses
			 its condolences to her family and the families of all those who were killed or
			 injured in the attack of December 27, 2007;
			(2)supports efforts by
			 Pakistan to expeditiously bring to justice those who have perpetrated this
			 cruel and cowardly attack;
			(3)welcomes the provision of assistance by the
			 Government of the United Kingdom of expertise to the Government of Pakistan in
			 the conduct of the investigation of the attack;
			(4)commends the Government of Pakistan for
			 accepting such assistance and urges that government to allow experts from the
			 United Kingdom to participate in such investigation in the fullest possible
			 manner;
			(5)urges the people
			 and Government of Pakistan to be relentless in its pursuit of a
			 democratically-elected government, including the holding of free and fair
			 elections at the earliest possible opportunity;
			(6)expresses its
			 support for the freedom of the media, the ability of political parties to
			 express their views without restriction, and the independence of the judiciary
			 in Pakistan; and
			(7)reaffirms the
			 commitment of the United States to assist the people of Pakistan in combating
			 terrorist activity and promoting a free and democratic Pakistan.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
